           Case 1:18-cr-00229-DAD-BAM Document 20 Filed 06/01/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00229-DAD-BAM
12                                Plaintiff,             JOINT STATUS REPORT AND STIPULATION
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; AND ORDER
14   ROLAND RUDY PALACIOS,                               DATE: June 8, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on June 8, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:18-cr-00229-DAD-BAM Document 20 Filed 06/01/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00229-DAD-BAM Document 20 Filed 06/01/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on June 8, 2020.

 7          2.     By this stipulation, defendant now moves to continue the status conference until August

 8 10, 2020, and to exclude time between June 8, 2020, and August 10, 2020, under Local Code T4.

 9          3.     The parties agree and stipulate, and request that the Court find the following:

10                 a)      The government has represented that the discovery associated with this case

11          includes hundreds of pages of police reports, surveillance videos, dispatch calls, and the recorded

12          statement of the defendant. All of this discovery has been either produced directly to counsel

13          and/or made available for inspection and copying.

14                 b)      Counsel for defendant desires additional time to review discovery, research any

15          mitigating factors, and discuss a potential plea with the government. The parties anticipate that

16          this case will result in a plea agreement and they have had preliminary discussions.

17                 c)      Additionally, the United States believes that the defendant is an Armed Career

18          Criminal under 18 U.S.C. § 924(e) based on the defendant’s criminal record and the

19          supplemental discovery that was provided. Recently, the Ninth Circuit reaffirmed in United

20          States v. Walker, 953 F.3d 577, 579–80 (9th Cir. 2020), that a conviction for inflicting corporal

21          injury on a spouse or cohabitant under California Penal Code Section 273.5 is a violent felony

22          for purposes of the ACCA. After the decision, Walker filed a motion for rehearing, which is

23          pending, and therefore the case is not yet final. The outcome of this case may have an impact on

24          whether Palacios qualifies as an Armed Career Criminal, which will have a significant impact on

25          his sentence. The parties therefore need additional time for the Ninth Circuit’s decision in

26          Walker to become final.

27                 d)      Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny him/her the reasonable time necessary for effective preparation, taking

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00229-DAD-BAM Document 20 Filed 06/01/20 Page 4 of 5


 1          into account the exercise of due diligence.

 2                 e)       The government does not object to the continuance.

 3                 f)       Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of June 8, 2020 to August 10, 2020,

 8          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 9          because it results from a continuance granted by the Court at defendant’s request on the basis of

10          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

11          of the public and the defendant in a speedy trial.

12                 h)       In addition, based on the public health concerns cited by the General Orders and

13          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

14          ends-of-justice delay is also appropriate in this case.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
      Dated: June 1, 2020                                     MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ ROSS PEARSON
23                                                            ROSS PEARSON
                                                              Assistant United States Attorney
24

25
      Dated: June 1, 2020                                     /s/ ROGER S. BONAKDAR
26                                                            ROGER S. BONAKDAR
27                                                            Counsel for Defendant
                                                              ROLAND RUDY PALACIOS
28                                                            (Authorized by email on June 1,
                                                              2020)
      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00229-DAD-BAM Document 20 Filed 06/01/20 Page 5 of 5


 1
                                                ORDER
 2
            IT IS SO ORDERED that the Status Conference is continued from June 8, 2020, to August 10,
 3
     2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
 4
     U.S.C.§ 3161(h)(7)(A), B(iv).
 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:    June 1, 2020                          /s/ Barbara   A. McAuliffe        _
                                                  UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         5
30    PERIODS UNDER SPEEDY TRIAL ACT
